Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments in combination with amendments, see claims and remarks, filed 08/15/2022, with respect to 35 USC 101 rejection have been fully considered and are persuasive.  The 101 rejection of claims 1-14 has been withdrawn. 
Applicant’s arguments in combination with amendments, see claims and remarks, filed 08/15/2022, with respect to the rejection(s) of claims 1-14 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US Pat Pub No. 20150164238 granted to Benson et al. (recited on IDS) in view of US Pat Pub No. 20050054940A1 granted to Almen. See details below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No. 20150164238 granted to Benson et al. (hereinafter “Benson” – recited on IDS) in view of US Pat Pub No. 20050054940A1 granted to Almen (hereinafter “Almen”).
Regarding claim 1, Benson discloses a system (para 0029, “sleep system”) for detecting sleep apnea (paras 0256-0259 “the processor (of sleep system above), configured to detect sleep apnea”; Fig 9), comprising: a physiological sensor for generating a sensor signal from a user for use in detecting sleep apnea in the user (para 0040 “one or more sensors which may be used for monitoring an occupant of the mattress”); and a processor coupled to the physiological sensor (Fig. 3, para 0029 “one of the processors is configured to determine sleep state information for the occupant based on data obtained”), the processor being structured and configured to include: a sleep stage detection unit including a sleep stage classifier structured and configured to determine a sleep stage of the user based on the sensor signal (para 0160 “the processors that are included in the sleep system 100 or in a server, system or device that is coupled to the sleep system may be configured to determine sleep state information for an occupant based on data obtained from one or more of the force sensors”); pre-trained sleep apnea classification model being associated with a particular predetermined sleep stages and being structured and configured to automatically detect an apnea event based on the sensor signal (para 0260 “Apnea events typically occur when an occupant is in certain stages of sleep. More particularly, apnea events typically occur during NREM stage 3 and REM sleep. the sleep stage of the occupant may be determined … and may be used to facilitate the detection of sleep apnea”) the predetermined sleep stages including at least two different non-awake sleep states (para 0260 “NREM stage 3 and REM sleep”), and an apnea detection unit structured and configured to determine whether apnea has been detected in the user using the selected one of the pre-trained apnea classification models and to generate an output indicative of whether apnea has been detected (para 0242 “the one or more processors may be configured to trigger an alert via an output interface associated with the sleep system when one or more of the sleep disorders”, para 0124 “The sleep disorder may, for example, include any one or combination of: … sleep apnea,”).  
Benson fails to disclose having a plurality of pre-trained apnea classification models; an apnea classification model selection unit structured and configured to select one of the pre-trained apnea classification models based on the determined sleep stage of the user.
Almen teaches a similar apparatus and method for monitoring heart rate variability in order to monitor the stages of sleep by changes in the heart rate variability and record the sleep/rest session (para 0013). Almen teach that identifying the sleep stages by monitoring the heart rate variability (para 0061-0062, fig. 12). Sleep apnea may occur during either non-REM or REM sleep and are characterized by cessation of breathing and concomitant decrease in heart rate. The monitor is capable of detecting these apnea events when a pre-defined threshold is crossed by the user's heart rate, e.g., the user's heart rate decreases more than two standard deviations from the relevant sleep stage mean heart rate value over a defined time interval 126 (para 0065; therefore, it is understood that each sleep stage would have its own threshold which would affect the model of Benson to provide different outcomes/models). This would allow the user to monitor the apnea events occurred during the sleep period and use this information as a motivation to see his or her physician (para 0065). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Benson with the teachings of Almen to provide different models (thresholds) depending on the sleep as classified in order provide the predictable result of allowing the user to monitor the apnea events occurred during the sleep period and use this information as a motivation to see his or her physician.

Regarding claim 2, Benson as modified by Almen (hereinafter “modified Benson”) renders the system as claimed in claim 1 obvious as recited herein above, Benson discloses wherein the sleep stage classifier is structured and configured to determine the sleep stage from heart rate variability information derived from the sensor signal (para 0163 “sleep state information described above may be determined based on… heart rate information which indicates a heart rate of the occupant and which may track changes in the heart rate over time”).  

Regarding claim 3, modified Benson renders the system as claimed in claim 1 obvious as recited herein above, Benson discloses using heart rate of the occupant which may be obtained using force sensors (para 0211-0214), Almen teaches comprises a PPG sensor and/or an ECG sensor (para 0045 “optical sensors for detecting ECG signals generated by a body's heart when placed in contact with the body”).  It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Benson with the teachings of Almen to provide different models (thresholds) depending on the sleep as classified in order provide the predictable result of allowing the user to monitor the apnea events occurred during the sleep period and use this information as a motivation to see his or her physician.

Regarding claim 4, modified Benson renders the system as claimed in claim 1 obvious as recited herein above, Benson discloses wherein the processor is adapted to: extract heart beat timings from the sensor signal; derive an interbeat interval time series; and extract the heart rate variability information from the interbeat interval time series (para 0215 “The heart rate can be extracted using a variety of techniques that can detect the peaks in the data, which can be used to find the interpeak separation and hence the heart rate… monitor for changes in the heart rate”; therefore, it is understood that heart rate variability information is derived; see Almen Fig. 9). 


Regarding claim 5, modified Benson renders the system as claimed in claim 4 obvious as recited herein above, Benson discloses wherein the sleep stage classifier is structured and configured to: sample the sensor signal as a sequence of time frames; extract first features, of the sensor signal from each time frame; and determine the sleep stage for each time frame from the first features (fig. 18, para 0177, “within a given time frame”; para 0398 indicating information during sleep session is understood to show that sleep has been classified for each time frame).  

Regarding claim 6, modified Benson renders the system as claimed in claim 5 obvious as recited herein above, Benson discloses wherein the processor is adapted to: extract second features of the sensor signal, (para 0265 “The occupant characteristics used in the sleep apnea”) wherein the apnea detection unit is structured and configured to determine whether apnea has been detected in the user using the selected one of the pre-trained apnea classification models and the extracted second features (para 0265 “The occupant characteristics used in the sleep apnea,… sleep apnea determination may, for example, include the age, weight, physical fitness level, height and/or sex of the occupant.”).  

Regarding claim 7, modified Benson renders the system as claimed in claim 6 obvious as recited herein above, Benson discloses wherein the second features are extracted using a model which depends on the previously identified sleep stage (para 0260 “Apnea events typically occur when an occupant is in certain stages of sleep. More particularly, apnea events typically occur during NREM stage 3 and REM sleep. the sleep stage of the occupant may be determined … and may be used to facilitate the detection of sleep apnea”; it is noted that the claim does not recite what the first model includes, therefore, the models could include the same features and limitations, or even be identical to one another.).  

Regarding claim 8, modified Benson renders the system as claimed in claim 6 obvious as recited herein above, Benson discloses wherein the second features comprise heart rate variability information (para 0197 “in some embodiments, body temperature, heart rate and/or respiration rate may be used to predict the sleep stage of the occupant”; here, the first feature is considered to be the body temperature, while the second feature is considered to be the heart rate).  


Regarding claim 9, Benson discloses a method for detecting sleep apnea (method of figure 9, method of using sleep system in para 0029), comprising: generating a sensor signal from a user for use in detecting sleep apnea using a physiological sensor (para 0040 “one or more sensors which may be used for monitoring an occupant of the mattress”); determining a sleep stage of a subject during sleep using a sleep stage classifier of a sleep stage detection unit  (para 0160 “the processors that are included in the sleep system 100 or in a server, system or device that is coupled to the sleep system may be configured to determine sleep state information for an occupant based on data obtained from one or more of the force sensors”) implemented as part of a processor (Fig. 3, para 0029 “one of the processors is configured to determine sleep state information for the occupant based on data obtained”), wherein the processor includes, pre-trained sleep apnea classification model being associated with a predetermined sleep stages and  being structured and configured to automatically detect an apnea event based on the sensor signal (para 0260 “Apnea events typically occur when an occupant is in certain stages of sleep. More particularly, apnea events typically occur during NREM stage 3 and REM sleep. the sleep stage of the occupant may be determined … and may be used to facilitate the detection of sleep apnea”), the predetermined sleep stages including at least two different non-awake sleep states (para 0260 “NREM stage 3 and REM sleep”); determining, in an apnea detection unit implemented in the processor, whether apnea has been detected in the user using the selected one of the pre-trained apnea classification models; and generating an output from the processor indicative of whether apnea has been detected (para 0242 “the one or more processors may be configured to trigger an alert via an output interface associated with the sleep system when one or more of the sleep disorders”, para 0124 “The sleep disorder may, for example, include any one or combination of: … sleep apnea,”).  
Benson fails to disclose having a plurality of pre-trained apnea classification models; selecting one of the pre-trained apnea classification models based on the determined sleep stage of the user using an apnea classification model selection unit implemented in the processor.
Almen teaches a similar apparatus and method for monitoring heart rate variability in order to monitor the stages of sleep by changes in the heart rate variability and record the sleep/rest session (para 0013). Almen teach that identifying the sleep stages by monitoring the heart rate variability (para 0061-0062, fig. 12). Sleep apnea may occur during either non-REM or REM sleep and are characterized by cessation of breathing and concomitant decrease in heart rate. The monitor is capable of detecting these apnea events when a pre-defined threshold is crossed by the user's heart rate, e.g., the user's heart rate decreases more than two standard deviations from the relevant sleep stage mean heart rate value over a defined time interval 126 (para 0065; therefore, it is understood that each sleep stage would have its own threshold which would affect the model of Benson to provide different outcomes/models). This would allow the user to monitor the apnea events occurred during the sleep period and use this information as a motivation to see his or her physician (para 0065). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Benson with the teachings of Almen to provide different models (thresholds) depending on the sleep as classified in order provide the predictable result of allowing the user to monitor the apnea events occurred during the sleep period and use this information as a motivation to see his or her physician.


Regarding claim 10, modified Benson renders the method as claimed in claim 9 obvious as recited hereinabove, Benson discloses wherein the determining the sleep stage uses heart rate variability information derived from the sensor signal (para 0163 “sleep state information described above may be determined based on… heart rate information which indicates a heart rate of the occupant and which may track changes in the heart rate over time”).

Regarding claim 11, modified Benson renders the method as claimed in claim 9 obvious as recited hereinabove, Benson discloses comprising: extracting heart beat timings from the sensor signal; deriving an interbeat interval timeseries; and extracting heart rate variability information from the interbeat interval time series (para 0215 “The heart rate can be extracted using a variety of techniques that can detect the peaks in the data, which can be used to find the interpeak separation and hence the heart rate… monitor for changes in the heart rate”; therefore, it is understood that heart rate variability information is derived).  

Regarding claim 12, modified Benson renders the method as claimed in claim 11 obvious as recited hereinabove, Benson discloses comprising: sampling the sensor signal as a sequence of time frames; extracting first features of the sensor signal from each time frame; and determining a sleep stage for-each time frame from the first features (fig. 18, para 0177, “within a given time frame”; para 0398 indicating information during sleep session is understood to show that sleep has been classified for each time frame).  


Regarding claim 13, modified Benson renders the method as claimed in claim 12 obvious as recited hereinabove, Benson discloses comprising: extracting second features of the sensor signal, wherein the determining whether apnea has been detected uses the selected one of the pre-trained apnea classification models and the extracted second features (para 0265 “The occupant characteristics used in the sleep apnea,… sleep apnea determination may, for example, include the age, weight, physical fitness level, height and/or sex of the occupant.”).

Regarding claim 14, Benson discloses a computer program comprising computer program code means which is adapted, when said program is run on the processor of the system, to implement the method of claim 9 (para 0121) rendered obvious as recited hereinabove.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792